Citation Nr: 0801733	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-33 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for heart disease 
claimed as chest pains.  

2. Entitlement to service connection for sinusitis. 

3. Entitlement to service connection for a back disorder.

4. Entitlement to service connection for a right ankle 
disorder.

5. Entitlement to service connection for a left ankle 
disorder. 

6. Entitlement to service connection for hearing loss.

7. Entitlement to service connection for pterygium of the 
left eye.

8. Entitlement to service connection for headaches.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied entitlement to service 
connection for sinusitis and chest pains.  

A personal video conference hearing requested by the 
appellant was scheduled in February 2007; however, the 
appellant did not show for the hearing or request a 
postponement.  Accordingly, his request for a video 
conference hearing was considered withdrawn.  38 C.F.R. § 
20.704(d).  

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. In a written statement received in March 2006, the 
appellant withdrew his appeal for service connection for a 
back disorder, a right ankle disorder, a left ankle disorder, 
hearing loss, pterygium of the left eye and headaches.

2. The competent and probative medical evidence of record 
preponderates against a finding that the appellant has heart 
disease manifested by complaints of chest pain with onset in 
service or that preexisted service and was permanently 
worsened therein; or manifested to 10 percent disabling 
within the first year after separation from service.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the 
appellant on the issues of entitlement to service connection 
for a back disorder, a right ankle disorder, a left ankle 
disorder, hearing loss, pterygium of the left eye and 
headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2. Service connection for heart disease claimed as chest 
pains is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004, and October 
2004, a rating decision in December 2004; and a statement of 
the case in August 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for a heart condition claimed as 
chest pains, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a supplemental statement of the case issued 
in July 2006.    

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  No further medical examination or a medical 
opinion is necessary to decide the claim for heart disease as 
the evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


II. Claims withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202 
(2007).  Appeal withdrawals must be in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2007).  
In a March 2006 written statement, the appellant withdrew his 
appeal as to the issues of entitlement to service connection 
for a back disorder, a right ankle disorder, a left ankle 
disorder, hearing loss, pterygium of the left eye and 
headaches, and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issues of entitlement to service connection for a back 
disorder, a right ankle disorder, a left ankle disorder, 
hearing loss, pterygium of the left eye and headaches, and 
they are hereby dismissed.

III. Heart disease claimed as chest pains

The appellant seeks entitlement to service connection for 
heart disease claimed as chest pains.  He contends that he 
had chest pains in service which have continued and that his 
current chest pains have been diagnosed as heart disease.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be established for certain chronic diseases manifested 
to a compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the veteran.  38 U.S.C.A. §5107(b) (West 2002); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Service medical records show that in the medical history 
accompanying a November 1972 examination the appellant denied 
having or having had pain or pressure in chest, shortness of 
breath, chronic cough, or any heart symptoms.  On examination 
his heart, lungs and chest were clinically evaluated as 
normal.  Approximately six days after entrance to active duty 
in January 1973 at a recruit examining section the appellant 
claimed "to have/gives history of" (choice not indicated) 
chest pains.  He was found physically fit to undergo recruit 
training.  A medical officer found the appellant's 
examination was negative and that the appellant was fit for 
duty.  

In September and November 1974, the appellant complained of 
chest congestion and chest pains in service with symptoms of 
coughing up bright red, thin material or rusty sputum.  His 
complaints of chest pain in service were more related to 
chest congestion but clinical findings were that his lungs 
were clear and a chest x-ray was within normal limits.  The 
impression was "? anxiety" and rule out tuberculosis.  At 
his release from active duty examination in December 1975 the 
appellant's heart, lungs and chest were clinically evaluated 
as normal.  

In a claim received in February 2000 for pension, the medical 
disabilities listed by the appellant did not include chest 
pains.  

VA outpatient treatment records show that in January 2000 the 
appellant was treated for gastroenteritis.  On examination 
his chest and heart were normal.  The impression of a January 
2000 x-ray found no radiographic evidence for acute 
cardiopulmonary disease.  A September 2000 x-ray showed no 
significant change.  Heart size and pulmonary vasculature 
were within normal limits.  No infiltrates or effusions were 
identified.  

When seen as an outpatient at a VA clinic in January 2001 for 
another disorder the examiner noted that the appellant had no 
significant past medical history.  His heart had regular rate 
and rhythm without murmurs, rubs, or gallops.  On examination 
in July 2001, his heart had regular rate and rhythm.  

He presented to a VA walk-in clinic in May 2004 for other 
complaints.  He denied having shortness of breath.  On 
examination his heart sounds were normal and regular.  

VA outpatient treatment records show that in July 2004 he was 
seen for a vesting primary care examination.  The appellant 
denied a past history of heart disease, but noted that for 
years he had exertional chest discomfort which might have 
become worse recently.  He had heaviness when climbing 
stairs, etc. that resolved with rest in a few minutes.  He 
denied palpitations, syncopy or rest discomfort.  The cardiac 
examination found no murmurs, rubs or gallops.  

An exercise tolerance test in August 2004 was clinically 
positive for chest pain and for myocardial ischemia.  He was 
admitted for cardiac catheterization with a diagnosis of 
coronary artery disease based on a positive exercise 
treadmill test.  In September 2004, it was noted that the 
August 2004 cardiac catheterization found no significant 
coronary artery disease.  

The appellant testified at a RO hearing in March 2006 that 
his chest pains started in service and continued to the 
present.  He was currently being treated for chest pains and 
carried a diagnosis of coronary artery disease.  

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the claim of 
entitlement to service connection for heart disease claimed 
as chest pains.  The appellant sought service connection for 
chest pain which he later claimed was due to diagnosed heart 
disease.  The Board notes that pain alone does not in and of 
itself constitute a disability for which service connection 
may be granted; however, the appellant has claimed that the 
chest pain was due to a heart condition.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  

Service medical records are negative for findings or a 
diagnosis of heart disease.  His complaints of chest pain in 
service were not shown as related to a heart condition.  
Thus, a chronic heart condition is not shown in service.  
Further, there is no medical evidence of record showing that 
heart disease manifested to a compensable degree within one 
year following separation from active service.  Therefore 
service connection is not warranted on a presumptive basis.

With regard to the continuity of post-service symptomatology, 
available evidence indicates that the appellant did not 
complain of exertional chest discomfort until July 2004, many 
years after separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).

Service connection may be granted when the evidence 
establishes a medical nexus between military service and 
current complaints.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In this case, there is no evidence establishing a 
direct medical nexus between his active military service and 
the appellant's claimed heart condition.

The Board recognizes the appellant's assertions that he has 
heart disease that is related to service.  The Board finds 
that the appellant is a layperson who is not qualified to 
opine on the etiology of a medical disorder. He is competent, 
as a lay person, to report that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
He is not, however, competent to offer a medical opinion as 
to cause or etiology of the claimed disability, as there is 
no evidence of record that he has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
statements of the appellant are not competent medical 
evidence as to a nexus between his current claimed heart 
disease and his service, or to symptomatology since service.

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claim of entitlement to 
service connection for a heart disorder.  Although myocardial 
ischemia and coronary artery disease have been diagnosed, 
there is no probative, competent medical evidence of record 
linking a heart disability to service or to the appellant's 
complaints of chest pain in service.  No probative, competent 
medical evidence exists of a relationship between a heart 
disorder and any continuity of symptomatology asserted by the 
appellant.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) 
(holding that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds sub 
nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth 
v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
claimed current heart condition is linked to service.  
Therefore, the benefit-of-the-doubt doctrine is inapplicable, 
and service connection must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a back disorder, a 
right ankle disorder, a left ankle disorder, hearing loss, 
pterygium of the left eye and headaches is dismissed. 

Entitlement to service connection for heart disease claimed 
as chest pains is denied.  


REMAND

The appellant seeks entitlement to service connection for 
sinusitis.  In service he was seen on several occasions for 
complaints of sinus congestion and had an impression of 
sinusitis.  One entry noted that recorded visits suggested a 
chronic sinus problem.  When seen at an ENT consultation, the 
impression was mild allergic rhinitis.  At a December 1975 
separation examination, his sinuses were clinically evaluated 
as normal.  

VA outpatient treatment records show an assessment of 
sinusitis in May 2004.  The appellant testified at a RO 
hearing in March 2006 that his sinus problems started in 
service and had continued up to the present.  He claimed that 
he was seen at a VA medical center in Nashville right after 
service for sinus complaints.  Further development is needed 
prior to appellate review.  VA's duty to assist a claimant 
includes obtaining medical records, and to provide a medical 
examination or obtain a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).   



Accordingly, the case is REMANDED for the following action:

1. Secure treatment records from the VA 
Medical Center in Nashville for treatment 
of sinusitis in 1976.  

2. Schedule the appellant for a VA 
examination to determine the nature and 
etiology of his claimed sinus disorder.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination and this 
review should be noted in the examination 
report. 

The examiner should state whether the 
appellant has a chronic sinus disorder or 
other nasal disorder; and, if shown, 
should opine whether it is as likely as 
not (50 percent or greater probability) 
that it is related to his complaints of 
sinus congestion and diagnosed sinusitis 
or rhinitis in service. 

3. Then, readjudicate the appellant's 
claim.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate time for response.  
Thereafter, the case should be returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


